#26715-a-JKK

2013 S.D. 83

                         IN THE SUPREME COURT
                                 OF THE
                        STATE OF SOUTH DAKOTA

                                   ****
CASEY BRIDGMAN,                           Plaintiff and Appellant,

     v.

DEDRICH R. KOCH,                          Defendant and Appellee.


                                   ****

                  APPEAL FROM THE CIRCUIT COURT OF
                     THE THIRD JUDICIAL CIRCUIT
                   JERAULD COUNTY, SOUTH DAKOTA

                                   ****

                   THE HONORABLE JON R. ERICKSON
                              Judge

                                   ****


CASEY BRIDGMAN
Wessington Springs, South Dakota          Pro se plaintiff and appellant.


DEDRICH R. KOCH
Wessington Springs, South Dakota          Pro se defendant and appellee.



                                   ****

                                          CONSIDERED ON BRIEFS
                                          ON NOVEMBER 4, 2013

                                          OPINION FILED 11/26/13
#26715

KONENKAMP, Justice

[¶1.]        Alleging violations of South Dakota’s election laws, the former Jerauld

County State’s Attorney brought a quo warranto action to oust the newly-elected

state’s attorney. The circuit court denied relief.

                                     Background

[¶2.]        Dedrich Koch is a resident of Buffalo County, South Dakota. In March

2012, he filed a declaration of candidate for the public office of Jerauld County

State’s Attorney as a Republican and filed a nominating petition. He declared

under oath that he was eligible to seek the office and if nominated and elected

would qualify and serve in that office. On June 5, 2012, Koch won the primary

election against incumbent Casey Bridgman, who had held the office since 2008.

Koch ran unopposed in the general election and was deemed elected under SDCL

12-16-1.1.

[¶3.]        On May 29, 2012, Koch filed a declaration of candidate for the public

office of Buffalo County State’s Attorney as an Independent and filed a nominating

petition. He declared under oath that he was eligible to seek the office and if

elected would qualify and serve in that office. In November 2012, Koch won the

general election in Buffalo County. But he advised Buffalo County officials in

December that he did not intend to take the office because “of ongoing litigation in

Jerauld County stemming from [his] election in both counties.”

[¶4.]        In January 2013, Koch took the oath of office as the Jerauld County

State’s Attorney and filed the requisite bond. He demanded under SDCL 3-14-2

that Bridgman vacate the office and turn over all public money, books, records,


                                          -1-
#26715

accounts, papers, documents, and property in his possession or under his control

belonging or appertaining to the office. Bridgman refused and brought a quo

warranto action, claiming that he was qualified for and entitled to the office and

that Koch did not qualify for and was not entitled to the office of Jerauld County

State’s Attorney.

[¶5.]        By written argument to the circuit court, Bridgman averred that Koch

was not entitled to the office on the grounds that (1) Koch violated election statutes

SDCL 12-6-3 and SDCL 12-7-1 by declaring candidacy for two public offices, (2)

SDCL 7-16-31 unconstitutionally removes the residency requirement for the public

office of state’s attorney, (3) Koch’s election to two public offices disenfranchised the

voters, (4) SDCL 7-16-31 is a special law interfering with Jerauld County’s

governance of the county, and (5) SDCL 7-16-31 violates South Dakota’s Equal

Protection Clause, S.D. Const. article VI, § 18. The circuit court issued findings of

fact and conclusions of law, ruling that Koch was the rightful holder of the office

and was legally entitled to it. Bridgman was ordered to turn over all books, papers,

and property of the office to Koch. Bridgman appeals.

                               Analysis and Decision

[¶6.]        “The circuit court has the power to issue writs of habeas corpus,

mandamus, quo warranto, certiorari, and all other writs necessary to carry into

effect its judgments, decrees, and orders, and to give to it a general control over

inferior courts, officers, boards, tribunals, corporations, and persons.” SDCL 16-6-

15. Since the facts here are undisputed, and the suitability of Bridgeman’s claim for




                                           -2-
#26715

quo warranto relief is a question of law, we review the circuit court’s decision de

novo. See McElhaney v. Anderson, 1999 S.D. 78, ¶ 6, 598 N.W.2d 203, 205.

[¶7.]         Bridgman challenges the constitutionality of SDCL 7-16-31,

contending that it (1) violates the fundamental rights of Jerauld County citizens to

require an officeholder to be a resident of the county represented, (2) is a special law

nullifying Jerauld County’s right to direct its own affairs, and (3) violates the Equal

Protection Clause of S.D. Const. article VI, § 18. Yet Bridgman’s action is one for

quo warranto. 1 Such an action is subsumed under SDCL 21-28-2(1), to be brought

by a person having a “special interest in” an action “when [a] person shall usurp,

intrude into, or unlawfully hold or exercise [a] public office . . . .” This action

determines title to and possession of a public office, which here is a proceeding to

test the actual right to the office of Jerauld County State’s Attorney. See

McElhaney, 1999 S.D. 78, ¶ 8, 598 N.W.2d at 205. Quo warranto is not a means to

assert the general rights of citizens through broad constitutional attacks against

legislative enactments. See State ex rel. Tomek v. Colfax Cnty. Reorganization

Comm., 209 N.W.2d 188 (Neb. 1973) (scope of quo warranto); see also Fosket v.

Michigan State Bd. of Dentistry, 261 N.W.2d 238, 240 (Mich. Ct. App. 1977).

Therefore, Bridgman’s challenges to the constitutionality of SDCL 7-16-31 are

beyond the scope of this action and will not be addressed.




1.      “The remedies formerly attained by a writ of scire facias, writ of quo
        warranto, and proceedings by information in the nature of quo warranto, may
        be obtained by civil actions under the provisions of this chapter.” SDCL 21-
        28-1.

                                            -3-
#26715

[¶8.]        Since this action deals only with a person’s right to hold or exercise

public office, the proceeding must be timely directed to the current term of office.

See SDCL 21-28-2; see also State ex rel. Varnau v. Wenninger, 962 N.E.2d 790, 793-

94 (Ohio 2012). In that regard, Bridgman timely challenged Koch’s right to hold

and exercise the office of Jerauld County State’s Attorney. But Bridgman cannot

also challenge Koch on his candidacy for the office of Buffalo County State’s

Attorney because Bridgman has no standing to bring a quo warranto action on that

office. See SDCL 21-28-2. He has no “special interest in” such an action. See id.

[¶9.]        Bridgman contends that Koch is not entitled to the public office of

Jerauld County State’s Attorney because Koch violated SDCL 12-7-1, governing

certificates of nomination. On this claim, quo warranto is the proper proceeding,

and we confine our review strictly to whether Koch is lawfully in possession of that

office. See Burns v. Kurtenbach, 327 N.W.2d 636 (S.D. 1982) (quo warranto

examining the propriety of an election); Smith v. Reid, 60 S.D. 311, 244 N.W. 353

(1932) (defeated candidate has standing).

[¶10.]       According to the undisputed facts, Koch’s petition for the Republican

primary in Jerauld County contained the requisite number of signatures. It was

lawfully and timely filed in compliance with South Dakota’s election laws. A

primary election was held in Jerauld County, also complying with South Dakota’s

election laws. Koch defeated Bridgman in the primary election. No challenger

remained in the general election; thus, Koch was deemed elected to the public office

of Jerauld County State’s Attorney. See SDCL 12-16-1.1. His election was certified,

and he received a certificate of election from the Jerauld County Auditor. On


                                          -4-
#26715

January 8, 2013, Koch took the oath of office as the Jerauld County State’s Attorney

and filed the requisite bond. See SDCL 7-16-1. Consequently, there was no

violation of SDCL 12-7-1.

[¶11.]         Bridgman also contends that Koch violated the express prohibition of

SDCL 12-6-3, which provides in part that “[n]o person may be a candidate for

nomination or election to more than one public office[.]” 2 The part-time state’s

attorney positions for Jerauld County and Buffalo County are both public offices.

On the date Koch became a candidate for the office of Buffalo County State’s

Attorney he was already a candidate for the office of Jerauld County State’s

Attorney. A violation of SDCL 12-6-3, in Bridgman’s view, vitiates Koch’s authority

to run for and hold office as the Buffalo County State’s Attorney. In his certificate of

nomination to be an Independent candidate in the Buffalo County election, Koch

declared that he was “eligible to seek the office for which [he is] a candidate.” Koch

was not eligible, Bridgman contends, because Koch’s existing candidacy for the

public office in Jerauld County prevented him from simultaneously becoming a

candidate for nomination or election in Buffalo County.

[¶12.]         If Koch indeed violated SDCL 12-6-3 and executed an invalid

certificate of nomination for the office of Buffalo County State’s Attorney, that does

not in itself, contrary to Bridgman’s insistence, mean that Koch “has withdrawn



2.       The circuit court found that SDCL 12-6-3 was amended in 2002 to address
         candidates running for two “mutually exclusive offices.” Koch relies on the
         court’s reasoning and asks that we declare that SDCL 12-6-3 does not
         prohibit a person from seeking more than one public office in separate and
         distinct elections. Because of the limited nature of this action, we decline to
         address Koch’s argument.

                                            -5-
#26715

from the Jerauld County State’s Attorney position.” Bridgman cites no authority for

this argument, and thus it is waived. See State v. Pellegrino, 1998 S.D. 39, ¶ 22,

577 N.W.2d 590, 599. And, again, this quo warranto action is limited to the title

and possession of the public office of Jerauld County State’s Attorney. For these

reasons, we need not address Bridgman’s claim that Koch violated the law as an

Independent candidate in the Buffalo County election.

[¶13.]       There being no evidence that Koch usurped, intruded into, unlawfully

held, or exercised the public office of Jerauld County State’s Attorney, the circuit

court correctly denied quo warranto relief.

[¶14.]       Affirmed.

[¶15.]       GILBERTSON, Chief Justice, and ZINTER, SEVERSON, and

WILBUR, Justices, concur.




                                          -6-